Citation Nr: 1045066	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  09-36 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for recurrent 
dislocation of the right shoulder prior to January 27, 2010.

2.  Entitlement to a rating in excess of 30 percent for recurrent 
dislocation of the right shoulder from January 27, 2010.

3.  Entitlement to service connection for a back disability, to 
include as secondary to service-connected recurrent dislocation 
of the right shoulder.

4.  Entitlement to service connection for a left shoulder 
disability, to include as secondary to service-connected 
recurrent dislocation of the right shoulder.


REPRESENTATION

Appellant represented by:	Scott E. Schermerhorn, Attorney


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from September 1950 to August 
1951.  He also served in the Pennsylvania National Guard.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a February 2009 rating decision in which the RO denied a rating 
in excess of 20 percent for recurrent dislocation of the right 
shoulder, and denied claims for service connection for 
disabilities of the back and left shoulder, to include as 
secondary to service-connected recurrent dislocation of the right 
shoulder.  Later that same month, the Veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued in 
August 2009, and the Veteran filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) in September 
2009.

By rating decision in February 2010, the RO granted a 30 percent 
rating for service-connected recurrent dislocation of the right 
shoulder from January 27, 2010.  However, inasmuch as a higher 
rating is available for that disability, and the Veteran is 
presumed to seek the maximum available benefit, the Board has 
characterized the appeal as encompassing both matters relating to 
the right shoulder as set forth on the title page.  Hart v. 
Mansfield, 21 Vet. App. 505, 509-10 (2007); AB v. Brown, 6 Vet. 
App. 35, 38 (1993).

In November 2010, the Vice Chairman of the Board advanced this 
appeal on the Board's docket, pursuant to 38 U.S.C.A. 
§ 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2010).

The Board notes that, while the Veteran previously was 
represented by The American Legion, in January 2010, the Veteran 
granted a power-of-attorney in favor of a private attorney with 
regard to the claims on appeal.  The Board recognizes the change 
in representation.

For the reasons expressed below, the matters on appeal are being 
remanded to the RO, via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the Veteran when further action, 
on his part, is required.


REMAND

Materials associated with the record on appeal reflect that the 
Veteran and his attorney failed to report for a Board hearing 
scheduled at the RO (i.e., a Travel Board hearing) in October 
2010.  However, there is no evidence to show that the Veteran and 
his attorney were ever notified of the hearing, as required by 
regulation.  See 38 C.F.R. § 20.704(b) (2010).  Accordingly, they 
must be given another opportunity to appear.  As the RO schedules 
Travel Board hearings, a remand of these matters to the RO is 
warranted.

The Board also points out that the record does not reflect that 
the RO has thus far responded to the Veteran's attorney's 
multiple requests for a copy of the Veteran's claims file.  If 
that has not been done, it needs to be accomplished in order to 
ensure that the Veteran is afforded a meaningful right to 
representation at all stages of his appeal.  See 38 C.F.R. 
§ 20.600 (2010).

Accordingly, these matters are hereby REMANDED to the RO for the 
following action:

After ensuring that the Veteran's attorney 
has received a response to his requests 
for a copy of the Veteran's claims file, 
the RO should schedule the Veteran for a 
Travel Board hearing.  The RO should 
notify the Veteran and his attorney of the 
date and time of the hearing, in 
accordance with 38 C.F.R. § 20.704(b) 
(2010).  If the Veteran and his 
attorney fail to report for the 
hearing, a copy of the letter 
notifying the Veteran and his attorney 
of the date and time of the hearing 
must be associated with the claims 
file.  After the Veteran has been afforded 
an opportunity for hearing, the claims 
file should be returned to the Board in 
accordance with current appellate 
procedures.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefit requested should 
be granted or denied.  The appellant need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).

